Warner, Chief Justice.
This was a claim case and by consent was submitted to the decision of the court both as to the law and the facts without the intervention of a jury. The court, after hearing the evidence and the argument of counsel, dismissed the plaintiff’s levy, to which judgment the plaintiff excepted on the following grounds: 1. Because said judgment was coutrary to law and the evidence. 2. Because said judgment was strongly and decidedly against the weight of the evidence.
The claimant claimed the land under a judgment upon an award which vested the title in her and her children during her life or widowhood, and at her death or marriage to be equally divided between the children of her former marriage then living. The land was levied on to satisfy a judgment obtained against the claimant for her individual debt, and was levied upon her life interest in the land, without specifying what part of the land she had a life interest in. We affirm the judgment of the court below dismissing the plaintiff’s levy, because it was illegal, and not because she had a homestead exemption as against her *449own debts, though she may obtain one by complying with the requirements of the law for that purpose.
Let the judgment of the court below, dismissing the plaintiff’s levy, be affirmed.